ORDER

PER CURIAM.
AND NOW, this 28th day of November 2012, the Petition for Allowance of Appeal is GRANTED LIMITED TO the issues set forth below. The issues, as stated by petitioner are:
(1) Whether the Superior Court erred in concluding the Mechanics’ Lien Law should be liberally construed?
(2) Whether the Superior Court erred in sua sponte finding that purported contracts implied in fact control the parties’ rights under the Mechanics’ Lien Law, not the express contract which fails 49 P.S. [§ ] 1201(5)?
*167(3) Whether even liberal construction of the Mechanics’ Lien Law would permit an employee of a contractor to assert a claim as a “subcontractor”?